Case 8:19-cv-01528-JVS-DFM Document 119 Filed 07/20/20 Page 1 of 20 Page ID #:2273


    1   KILPATRICK TOWNSEND & STOCKTON LLP
        KOLLIN J. ZIMMERMANN (State Bar No. 273092)
    2   kzimmermann@kilpatricktownsend.com
        9720 Wilshire Blvd, Penthouse Suite
    3   1801 Century Park East, Suite 2300
        Telephone: (310) 248-3830
    4   Facsimile: (310) 860-0363
    5
        J. DAVID MAYBERRY (admitted pro hac vice)
    6   dmayberry@kilpatricktownsend.com
        The Grace Building
    7   1114 Avenue of the Americas
        New York, New York 10036
    8   Telephone: (212) 775-8700
        Facsimile: (212) 775-8800
    9
        MARK H. REEVES (admitted pro hac vice)
   10   mreeves@kilpatricktownsend.com
   11   Enterprise Mill
        1450 Greene Street, Suite 230
   12   Augusta, Georgia 30901
        Telephone: (706) 823-4206
   13   Facsimile: (706) 828-4488
   14   PLAVE KOCH PLC
        JAMES C. RUBINGER (admitted pro hac vice)
   15   jrubinger@plavekoch.com
        12005 Sunrise Valley Drive, Suite 200
   16   Reston, Virginia 20191
   17
        Telephone: (703) 774-1200
        Facsimile: (703) 774-1201
   18   Attorneys for Defendants

   19                      UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
   20
                                SOUTHERN DIVISION
   21
        HONEY BAKED HAM INC.,                   CASE NO.: 8:19-cv-01528-JVS
   22                                           (DFMx)
                         Plaintiff,
   23                                           DECLARATION OF JONATHAN
              v.                                HOCHMAN
   24
        HONEY BAKED HAM COMPANY
        LLC, et al.,                            Judge: Hon. James v. Selna
   25                                           Courtroom: 10C, 411 West 4th Street
                         Defendants.                        Santa Ana, CA 92701
   26                                           Date: August 10, 2020
   27
                                                Time: 1:30 P.M.

   28                                           Complaint filed: August 7, 2019


        DECLARATION OF JONATHAN HOCHMAN
Case 8:19-cv-01528-JVS-DFM Document 119 Filed 07/20/20 Page 2 of 20 Page ID #:2274


    1   I, Jonathan Hochman, declare:
    2         1.     I am a resident of the State of Connecticut, over the age of eighteen years,
    3   and not a party to this action. My business address is JE Hochman & Associates LLC,
    4   615 W. Johnson Ave., Suite 202, Cheshire, CT 06410-4532. The statements made
    5   herein are true and based on my own personal knowledge. If called as a witness, I
    6   could and would give competent testimony to each of the matters stated.
    7         2.     I have been asked by Honey Baked Ham Company LLC (Honey Baked
    8   USA), a defendant in this case, to review and prepare a response to the June 22, 2020,
    9   declaration of Mr. Peter Kent in support of a preliminary injunction against Honey
   10   Baked USA.
   11         3.     I have previously submitted declarations to this Court describing the
   12   system that I designed to protect the Honey Baked USA ecommerce catalog and
   13   shopping cart through the use of a state selector and cookies.
   14         4.     Mr. Kent’s declaration indicates that the system in place on Honey Baked
   15   USA’s National Website, www.honeybaked.com, does not function as I previously told
   16   the Court that it would. Mr. Kent is wrong.
   17   What was promised.
   18         5.     The state selector requires a user to declare their state of residence before
   19   viewing catalog shopping pages online and before making a purchase.
   20         6.     Any users who declares their state to be California are redirected to the
   21   Honey Baked California website and have a cookie indicating their selection placed on
   22   their web browser.
   23         7.     The use of cookies avoids the annoying problem of asking users about
   24   their state repeatedly.
   25         8.     My representation was that there would be no way for a user to view the
   26   catalog without choosing a state. Two exceptions were disclosed: (1) a user coming
   27   through a geographically targeted advertisement that was targeted outside California
   28   could potentially bypass the state selector because that geographic targeting already

        DECLARATION OF JONATHAN HOCHMAN                                                 -1-
Case 8:19-cv-01528-JVS-DFM Document 119 Filed 07/20/20 Page 3 of 20 Page ID #:2275


    1   reveals what state the user is in; (2) a user clicking an email link that was sent to existing
    2   customers of Honey Baked USA would not have to fill out the state selector form
    3   because the requirement that was disclosed to me included an allowance that Honey
    4   Baked USA could continue to solicit orders from its existing customers. See Doc. 41,
    5   Page.ID 802, ¶ 24.
    6          9.     I attached an illustration of how the system would function to one of my
    7   prior declarations. See Doc. 41, Ex. B, Page.ID 809-10. For convenience, I have again
    8   attached that illustration here as Exhibit A. The Court referred to that illustration in
    9   providing a summary of how the system would work in one of its prior orders, and it
   10   noted the existence of the pre-existing customer (“Collateral Rights”) exception
   11   described in the preceding paragraph. See Doc. 53, Page.ID 1142-43. The system
   12   functions as described in that illustration and in the Court’s order.
   13          10.    No other promises or representations were made by me regarding this
   14   system.
   15          11.    The Honey Baked USA system has been implemented according to my
   16   design and works correctly. Outside of the exceptions that I previously explained to the
   17   Court, there are no known use cases where a visitor will be able to access the online
   18   shopping catalog or make an online catalog purchase without interacting with the state
   19   selector.
   20          12.    I reviewed the construction of the system as it was being built and helped
   21   identify and correct any errors that were found. When the system was launched in
   22   February 2020, I checked the system, found that it passed all tests, and certified to
   23   Honey Baked USA that the system was working as intended and as I represented that
   24   it would. My February 10, 2020, email conveying my certification to Honey Baked
   25   USA is attached as Exhibit B to this declaration. In addition, Honey Baked California
   26   had the opportunity to review the system prior to launch, reported the state selector
   27   cookie misbehaved on use of the browser “Back” button and on mobile devices, and
   28   those errors were immediately corrected.

        DECLARATION OF JONATHAN HOCHMAN                                                    -2-
Case 8:19-cv-01528-JVS-DFM Document 119 Filed 07/20/20 Page 4 of 20 Page ID #:2276


    1   Mistakes and Misrepresentations in Peter Kent’s Declaration
    2         13.    Contrary to his assertion, Peter Kent is not qualified to render software
    3   engineering opinions because he is not a software engineer. Kent Declaration, Doc.
    4   105, Page.ID 2060, ¶ 2. His CV does not disclose any education or professional
    5   experience in software engineering. Kent Declaration, Doc. 44-5, Page.ID 927-34.
    6         14.    In conclusory fashion Kent declares, “My opinion is that the National
    7   Website does not perform in the manner promised by Honey Baked USA.” Doc. 105,
    8   Page.ID 2060, ¶ 3. Nowhere does Kent declare what was promised. This is a classic
    9   straw man argument, where he falsely asserts that Honey Baked USA promised or said
   10   something that it did not.
   11         15.    Kent declares that Honey Baked USA “has designed and structured the
   12   National Website in a manner that facilitates evasion of the state selector.” Id., ¶ 4(a).
   13   It is passing strange that none of his videos show even a single purchase being made
   14   where the user has evaded the state selector. Surely if such evasion were possible, he
   15   would have demonstrated it.
   16         16.    Users can enter false information in the state selector, as Kent did in at
   17   least one of his demonstration videos. Everyone understood that the system was never
   18   intended to detect if a user supplied false information. See, e.g., Transcript of Aug. 23,
   19   2019 Hearing, p. 6, lines 3-6 (recognizing that users may not always answer the state
   20   selector truthfully). That was not part of the engineering requirements. Neither I nor
   21   HBH ever promised to resolve that problem. On the contrary, I always maintained that
   22   some slippage would be possible, but that the new site would be no worse, and probably
   23   much better, than the old site. I explained this to Honey Baked California’s
   24   representatives when I met with them in Atlanta to discuss the design of the state
   25   selector mechanism, as ordered by the Court.
   26         17.    My opinions are based upon more than 40 hours spent analyzing the old
   27   Honey Baked USA website, providing specifications for, and then testing, the new
   28   Honey Baked USA website.

        DECLARATION OF JONATHAN HOCHMAN                                                 -3-
Case 8:19-cv-01528-JVS-DFM Document 119 Filed 07/20/20 Page 5 of 20 Page ID #:2277


    1         18.    Kent’s Demonstrative Video No. 1 demonstrates that the system works as
    2   designed. See Doc. 105, Page ID. 2061, ¶ 9, video at 2:38). However, Kent asserts that
    3   the video shows what Honey Baked USA promised the court. In actuality, the behavior
    4   in the video goes beyond what was promised. For instance, Honey Baked USA reserved
    5   the right to bypass the state selector (and automatically set the cookie) if the user
    6   clicked a link on a paid ad that was geographically targeted outside California. In the
    7   video, even though Kent (who lives in Colorado) clicks a paid link, one that would not
    8   be seen by a user in California because Honey Baked USA does not purchase search
    9   advertising in California, the state selector was still presented to the user because
   10   Honey Baked USA is being cautious with their new site.
   11         19.    Kent states, “It is simply not true that a first-time customer landing on the
   12   Honey Baked USA website will always be asked for their state of residence.” Id.,
   13   Page.ID 2061, ¶ 12. This statement is misleading because it is not a requirement, and
   14   not the intended design, that the state selector would be shown to every visitor. Doing
   15   so would create a bad user experience because users should not immediately be forced
   16   to answer questions when they first interact with a brand. A user might want to get
   17   some basic information about the brand or look up a local brick-and-mortar store. If
   18   the user then chooses to engage by shopping online, that may be an appropriate time to
   19   ask what state they reside in. The state selector is shown to every visitor who does not
   20   already have a cookie when they try to navigate to Honey Baked USA’s online catalog
   21   and shopping cart. The state selector was designed to allow customers to browse other
   22   parts of the National Website freely, because those pages do not solicit online catalog
   23   orders.
   24         20.    Kent seems to misunderstand both the requirement of the state selector
   25   and the purpose of subdomains. He says, “Honey Baked USA has designed and
   26   constructed its website to include at least four separate areas, or subdomains. These
   27   subdomains        are:       www.honeybaked.com,             shipping.honeybaked.com,
   28   pickup.honeybaked.com,      and   locator.honeybaked.com.      Of    these   four,    only

        DECLARATION OF JONATHAN HOCHMAN                                                 -4-
Case 8:19-cv-01528-JVS-DFM Document 119 Filed 07/20/20 Page 6 of 20 Page ID #:2278


    1   shipping.honeybaked.com is protected by the ‘fail-safe’ mechanism.” Id. ¶ 12. His
    2   factual observation is correct, but he presents an incomplete set of facts. Honey Baked
    3   USA’s state selector is only designed to be used with the online catalog, i.e., the portion
    4   of the web pages that reside on shipping.honeybaked.com that allow customer to see
    5   pricing or place orders for shipment by mail. The other three subdomains offer
    6   different functions, such as finding a local store (locator.honeybaked.com), ordering
    7   for pickup at a local store (pickup.honeybaked.com), or learning general information
    8   about the brand (honeybaked.com). Using subdomains is a good practice for a variety
    9   of technical and trust reasons.
   10            21.     Each subdomain can be assigned to different server computers or a cluster
   11   of servers running different software. 1 Each of the four areas requires software with
   12   different functionality. It can improve performance, reliability, ease of management,
   13   and security to keep these areas on separate hardware (or virtual machines).
   14            22.     Subdomains inherit trust from the parent domain. Honeybaked.com is the
   15   parent         domain.    Shipping.honeybaked.com,       locator.honeybaked.com        and
   16   pickup.honeybaked.com are all subdomains. When a user visits one of these URLs,
   17   they (and their browser) can understand that they have connected to the official HBH
   18   site, not some dangerous imposter site.
   19            23.     Kent makes a further misleading statement: “Moreover, not all of
   20   shipping.honeybaked.com is behind the ‘fail-safe’ mechanism.” Id., Page.ID 2061-62,
   21   ¶ 13. He then lists a set of PDF documents that are menus for local HBH retail locations.
   22   None of these documents require protection by the state selector mechanism because
   23   they are not for online shipments. They are for local customers who will visit an HBH
   24   retail store to pick up lunch or catering.
   25

   26

   27   1
          A “cluster” is a group of computers working together as a logical unit. Clusters can
   28   be used to serve a high volume website to a larger number of users than would be
        possible from a single piece of hardware.
        DECLARATION OF JONATHAN HOCHMAN                                                  -5-
Case 8:19-cv-01528-JVS-DFM Document 119 Filed 07/20/20 Page 7 of 20 Page ID #:2279


    1          24.    Moreover, these PDF documents are extremely difficult to find. Kent has
    2   used his SEO knowledge to find obscure pages and documents that California users
    3   would be unlikely to encounter. For example, in his video titled “Most of the National
    4   Website is Outside the Fail-Safe Mechanism,” Kent uses the Google site search
    5   operator (“site:”) at timestamp 1:45. Id., Page.ID 2062, ¶ 14. The average consumer
    6   does not know how to use the “site:” search operator. Kent has not even attempted to
    7   quantify how many California visitors have found these PDF documents, nor has he
    8   explained how these documents could possibly cause material harm to the business of
    9   Honey Baked California. The PDF documents do not contain functionality for ordering
   10   online. Nor do any of the PDF documents linked in Kent’s declaration offer Honey
   11   Baked USA catalog pricing. 2
   12          25.    Kent asserts, “I have found at least two hundred pages showing Honey
   13   Baked USA products and pricing that appear in the pickup.honeybaked.com and
   14   www.honeybaked.com areas of the National Website.” Id., Page.ID 2062, ¶ 13. Kent
   15   does not list these pages, presumably because they are unrelated to online ordering, and
   16   thus irrelevant to the state selector.
   17          26.    Kent again makes a strawman argument when he says, “As shown in my
   18   demonstrative video ‘Most of the National Website Is Outside the Fail-Safe
   19   Mechanism’, any visitor is free to browse extensively throughout most of the National
   20   Website without ever encountering the state selector.” Id., ¶ 14. There never has been
   21   a requirement, promise, or intention that Honey Baked USA protect every one of its
   22   web pages with the state selector. As discussed below, such a requirement would harm
   23   the user experience. The state selector was designed to be used for online catalog page
   24   used by customers who want products shipped to them.
   25

   26
        2
          Honey Baked USA has informed me that local stores can set their own prices for
   27   takeout meals and catering and that they are not allowed to ship meals beyond their
   28   local territory.

        DECLARATION OF JONATHAN HOCHMAN                                               -6-
Case 8:19-cv-01528-JVS-DFM Document 119 Filed 07/20/20 Page 8 of 20 Page ID #:2280


    1         27.    Kent cannot show any way for a customer to place an online order without
    2   passing through the state selector, so he turns to complaining about minor distractions.
    3   He says, “[N]umerous pages on the National Website, and dropdown menus that exist
    4   on numerous pages, invite visitors to sign up for email lists. This behavior is
    5   demonstrated in my demonstrative video ‘Pages Outside the ‘Fail-Safe’ System
    6   Encourage Email Signups.’” Id., Page.ID 2063, ¶ 15.
    7         28.    As an initial matter, Kent does not address the likelihood of a customer
    8   reaching and interacting with an email signup invitation on the National Website
    9   without first interacting with the state selector. He has not quantified the number of
   10   California customers who might have signed up for emails. He also has not shown that
   11   the pathways he found have actually been used by customers. In reality, these pathways
   12   may be unused, and there is no information in Kent’s declaration to show that any
   13   website user other than Kent had followed one of these pathways, or that any user
   14   would be likely to repeat Kent’s sequence of steps.
   15         29.    As an example, a customer looking to pick up Honey Baked Ham products
   16   from a local store might search for “Honey Baked Pickup.” They would likely find
   17   pickup.honeybaked.com in the search results. This page has an email signup invitation,
   18   but it is way at the bottom. A customer would have to scroll past two or three screens
   19   full of other content before they would be able to even view the link to “SIGN UP FOR
   20   HONEYBAKED REWARDS.”
   21

   22

   23

   24

   25

   26

   27

   28

        DECLARATION OF JONATHAN HOCHMAN                                               -7-
Case 8:19-cv-01528-JVS-DFM Document 119 Filed 07/20/20 Page 9 of 20 Page ID #:2281


    1

    2

    3

    4

    5

    6

    7

    8

    9
   10

   11

   12

   13

   14

   15

   16
   17

   18

   19   This image shows the top of pickup.honeybaked.com, the first screen a visitor sees.
   20   Most visitors would immediately click on RESERVE NOW where they would be
   21   presented the options to FIND A STORE and RESERVE for PICKUP without ever
   22   viewing the reward offer.
   23

   24

   25

   26

   27

   28

        DECLARATION OF JONATHAN HOCHMAN                                             -8-
Case 8:19-cv-01528-JVS-DFM Document 119 Filed 07/20/20 Page 10 of 20 Page ID
                                 #:2282

 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13
     But if a visitor clicks “Shop Now” they get the state selector.
14

15

16
17

18

19
20

21

22

23

24

25

26

27

28

     DECLARATION OF JONATHAN HOCHMAN                                      -9-
Case 8:19-cv-01528-JVS-DFM Document 119 Filed 07/20/20 Page 11 of 20 Page ID
                                 #:2283

 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16
17

18

19
20   This image shows the middle of pickup.honeybaked.com. If the customer did not
21   previously select either RESERVE NOW or SHOP NOW, but continued to scroll past
22   those offers, this is the second screen a visitor sees.
23

24

25

26

27

28

     DECLARATION OF JONATHAN HOCHMAN                                      - 10 -
Case 8:19-cv-01528-JVS-DFM Document 119 Filed 07/20/20 Page 12 of 20 Page ID
                                 #:2284

 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14   This image shows the bottom of pickup.honeybaked.com, where a visitor could request
15   email promotions.
16         30.    The email signup module is the last thing on the page before the footer,
17   which means that it is the least important, least viewed, and least used. Before seeing
18   that reward, most customers would choose a store to pick up from, which is the main
19   purpose for their visit to this page on the website. Those customers who choose a store
20   to reserve for pickup in California are automatically redirected to the Honey Baked
21   California website and would never even sign up for the reward.
22         31.    Even though it is unlikely that very many California customers signed up
23   for a reward on this page, Honey Baked USA has deployed a software change, effective
24   on or about July 31, 2020, that will require every person visiting the National Website
25   to answer the question, “What state do you live in” before being able to sign up for
26   rewards and future promotional offers.
27         32.    If a customer attempts to sign up for email offers at a web page of Honey
28   Baked USA and then selects California as their state, Honey Baked USA will direct the

     DECLARATION OF JONATHAN HOCHMAN                                              - 11 -
Case 8:19-cv-01528-JVS-DFM Document 119 Filed 07/20/20 Page 13 of 20 Page ID
                                 #:2285

 1   user to Honey Baked California’s home page on which appears an email Sign Up and
 2   Save offer.
 3         33.     I have attached a graphic illustration of how the state selector will work
 4   for email signups as Exhibit C. This change further ensures that Honey Baked USA
 5   will not add any California customers to its data base from any visitors to the National
 6   Website who are seeking to order and pick up from one of the stores listed on
 7   pickup.honeybaked.com.
 8         34.     Kent also presents a grab bag of complaints unrelated to the state-selector
 9   requirements and implies that they constitute evidence that Honey Baked USA is not
10   doing what it said it would do. In other words, he is inventing new requirements on the
11   fly that were not disclosed to me when I designed the state selector mechanism. I cannot
12   recreate the issues he complains about because he fails to provide exemplary URLs.
13   He merely asserts, in conclusory fashion, that the new web site does not meet an
14   undisclosed set of requirements:
15         a.      Some National Website pages visible to California customers mistakenly
16                 indicate that there are no Honey Baked stores in California;
17         b.      California customers are presented with customer support information and
18                 offers on the National Website that pertain only to customers outside
19                 California;
20         c.      California customers are presented in the National Website with delivery
21                 information for Uber and Doordash that suggests there are no Honey
22                 Baked stores in California from which they can order products for
23                 immediately delivery, indeed which prominently promote products from
24                 other prepared food suppliers; and
25         d.      Information about mailing lists, store locations, offers, and delivery
26                 options that exists on HBH CA’s website and that is appropriate to
27                 California customers is effectively hidden from California customers.
28

     DECLARATION OF JONATHAN HOCHMAN                                               - 12 -
Case 8:19-cv-01528-JVS-DFM Document 119 Filed 07/20/20 Page 14 of 20 Page ID
                                 #:2286

 1   Doc. 105, Page.ID 2063, ¶ 17. I never represented to the Court that the system that I
 2   designed would address any of these issues.
 3           35.    Kent describes at length how the Honey Baked USA email marketing
 4   system sends messages with links that set the resident status cookie. Id., Page.ID 2063-
 5   65, ¶¶ 18-26. This entire discussion is irrelevant because HBH only sends emails to its
 6   existing customers, as it is allowed to do, according to the explanation of the contract
 7   provided to me by counsel. Moreover, since March 2020, Honey Baked USA has
 8   suppressed any emails to customers with “bill to” or “ship to” mailing addresses in
 9   California. Consequently, Kent is assuming a counterfactual situation: that California
10   residents who are not customers of Honey Baked USA receive emails from Honey
11   Baked USA that alter the cookie state. Because the assumption is counterfactual, any
12   conclusion derived from it is irrelevant.
13           36.    Further, I am assisting Honey Baked USA with evaluating methods for
14   sending promotional emails to its existing customers in California with links that will
15   allow customers to directly access Honey Baked USA’s online catalog but will not
16   overwrite preexisting cookies. If Honey Baked USA is able to implement this
17   approach, there would be no reason to continue suppressing promotional emails to any
18   existing customers with California addresses.
19           37.    In a similar way, Kent analyzes a scenario where a customer could be
20   presented the state selector twice, and one of those times enters incorrect information.
21   “Even     if   a   visitor   has   already    set   a   stateCode="CA"       cookie    at
22   shipping.honeybaked.com, if that visitor later visits www.honeybaked.com and clicks
23   the link for shopping online they will be presented with a state selector. If by mistake,
24   or out of a desire to see what products and prices may be in another state, or for any
25   other reason whatsoever, they select a state other than California…” Id., Page.ID 2066,
26   ¶ 27. This analysis is irrelevant for three reasons: (1) there is no showing that any
27   significant number of customers follow this pathway, (2) the state selector mechanism
28   is not designed to deal with a customer who provides incorrect information, such as

     DECLARATION OF JONATHAN HOCHMAN                                               - 13 -
Case 8:19-cv-01528-JVS-DFM Document 119 Filed 07/20/20 Page 15 of 20 Page ID
                                 #:2287

 1   selecting two different states when asked on two different occasions; and (3) the entire
 2   purpose of asking “what state you live in” twice in this scenario is to prevent a person
 3   from being able to avoid the state selector. The scenario assumes that a customer first
 4   accesses the shipping catalog directly without first visiting the home page of the
 5   National Website, but instead through the subdomain shipping.honeybaked.com, and
 6   then later returns to the homepage of the National Website at the domain,
 7   www.honeybaked.com to place an order. To ensure that a customer from California
 8   cannot place an order without going through the state selector, after clicking on SHOP
 9   NOW, the customer is asked “What state do you live in?” This design actually helps
10   ensure that California customers are routed to Honey Baked California’s website.
11   Honey Baked USA tries to minimize the number of times a customer is asked what
12   state they live in, but there may be obscure scenarios where the question is asked more
13   than once to ensure that everyone is asked the question at least once before they view
14   the online catalog.
15          38.    Kent errs when he says, “this programming is not reciprocal, but benefits
16   Honey Baked USA,” id., ¶ 29, because the design specification does not require
17   reciprocity. How could it? Honey Baked California has no state selector on its site and
18   appears to have no security measures in place to avoid soliciting orders from non-
19   California customers.
20   Kent’s Omissions
21          39.    Aside from the errors identified above, Kent’s analysis has several serious
22   omissions.
23          40.    Kent has not analyzed usage of the state selector. I have. If I were in Kent’s
24   position, I would have requested the data presented below. There is no reason to
25   speculate, as he has done, when data is available to enlighten us. I also analyzed the
26   installation of Google Analytics tags and Event tracking to make sure I was looking at
27   the right data.
28

     DECLARATION OF JONATHAN HOCHMAN                                                  - 14 -
Case 8:19-cv-01528-JVS-DFM Document 119 Filed 07/20/20 Page 16 of 20 Page ID
                                 #:2288

 1         41.     My    first   finding   is   that   there     were   3,021,082   users    on
 2   www.honeybaked.com from February 16, 2020 – June 27, 2020. 3 That represents a
 3   190% increase over the 1,042,836 visitors to www.honeybaked.com during same
 4   period in 2019, strongly supporting my prior testimony that the redesigned National
 5   Website would increase traffic and online visibility for the Honey Baked Ham brand.
 6   See Doc. 48, Page.ID 1097, ¶ 8 (“In a very real sense, the merging of the national and
 7   Honey Baked USA websites will generate a rising tide that will lift all boats.”).
 8         42.     Of those 3,021,082 visitors to www.honeybaked.com, a total of 1,766,510
 9   visits included an interaction with the state selector, and 273,455 of those selected
10   California as their state of residence and were directed to the Honey Baked California
11   site. This information strongly supports the idea that the state selector works very well.
12   California represents about       12% of the United States population, 4 and
13   www.honeybaked.com is sending 15% its visitors who interact with the state selector
14   to the Honey Baked California site. Some visitors do not interact with the state selector
15   because they do not attempt to access the Honey Baked USA online catalog. I would
16   expect the percent selecting any state to be roughly proportional to that state’s
17   percentage of US population. The data shows that Honey Baked USA is highly
18   effective at identifying website users who are California residents and sending them to
19   Honey Baked California’s website because California is over-represented in the state
20   selector responses (15%) compared to its share of population (12%).
21         43.     Many users visiting shipping.honeybaked.com have already passed
22   through     the state   selector when      clicking   the    “Shop    Now” button       on
23   www.honeybaked.com, but some visitors to the shipping.honeybaked.com subdomain
24   may arrive through other channels that do not involve the state selector. These visitors
25   are presented the state selector, as I explained to the Court. See Doc. 41, Ex. B, Page.ID
26

27   3
       I selected these dates to include whole calendar weeks, Sunday to Saturday, starting
28   after the new site was launched and ending before I began drafting this declaration.
     4
       See https://www.census.gov/quickfacts/fact/table/CA,US/PST045219
     DECLARATION OF JONATHAN HOCHMAN                                                - 15 -
Case 8:19-cv-01528-JVS-DFM Document 119 Filed 07/20/20 Page 17 of 20 Page ID
                                 #:2289

 1   809-10. Of the 1,974,167 (visits to shipping.honeybaked.com, 1,126,610 included an
 2   interaction with the state selector from February 16, 2020 – June 27, 2020. Of those
 3   who interacted with the state selector at least 49,037 (4.35%) selected California and
 4   were sent to the Honey Baked California site. This percentage is lower than for
 5   Honeybaked.com because many (but not all) visitors arrive after pressing Shop Now
 6   and passing through the state selector on www.honeybaked.com before they arrive at
 7   shipping.honeybaked.com. Most California users have already been directed to Honey
 8   Baked California by this stage of their journey. Nevertheless, the data shows that the
 9   state    selector   is   effective   at   correctly   routing   users   who   may        enter
10   shipping.honeybaked.com via pathways that do not include the “Shop Now” button on
11   www.honeybaked.com.
12           44.   In short, the Honey Baked USA state selector is working as intended.
13   There is no information presented by Kent to show that any visitors are being sent to
14   the wrong site.
15           45.   I looked at the percentage of visitors who selected Alabama, the first state
16   in the state selector list of choices. If a user from California were going to enter
17   incorrect information, it is most likely that they would just choose the first state on the
18   list. In other words, if customers were not interacting with the state selector truthfully,
19   we would expect to see a disproportionately high number of customers selecting
20   Alabama as their state.
21           46.   Alabama represents 1.5% of the United States population. 5 A total of
22   13,910 of 1,766,510 (0.78%) state selector users of www.honeybaked.com selected
23   Alabama as their state. The rate of users selecting Alabama is approximately the same
24   as the rate of users selecting South Carolina (0.86%). Both states have similar
25   populations, and both states are neighbors to Georgia, where HBH is headquartered.
26   Alabama is the first choice on the list, while South Carolina is way down near the
27   bottom.
28   5
         See https://www.census.gov/quickfacts/fact/table/AL,US/PST045219
     DECLARATION OF JONATHAN HOCHMAN                                                 - 16 -
Case 8:19-cv-01528-JVS-DFM Document 119 Filed 07/20/20 Page 18 of 20 Page ID
                                 #:2290

 1           47.     The data undercuts the speculation that any substantial number of visitors
 2   enter mistaken or false information into the Honey Baked USA state selector. On the
 3   contrary, it appears that nearly all users provide accurate information about their state
 4   of residence.
 5   Grave Harms of the Preliminary Injunction Requested by Honey Baked California
 6           48.     The requested injunction would be harmful to users. Customers could not
 7   look up any information (local store address, or general HBH brand information)
 8   without interacting with state selector and having to do so multiple times if they wanted
 9   to know multiple things. This bureaucratic approach would annoy users and damage
10   traffic to the National Website. Annoyed users would simply abandon the site and look
11   elsewhere causing irreparable damage to the brand..
12           49.     Honey Baked California requests, “First, that Honey Baked USA
13   immediately and permanently disable the stateCode cookie feature of the state selector,
14   so that every visitor to the National Website, first-time or repeat, will be presented with
15   the state selector and no stateCode cookie (or similar cookie) be set or read.” Doc. 102,
16   Page.ID 2033. Removing the cookie would require the state selector to be presented
17   every time the user loads a new page! The only way the Honey Baked USA websites
18   can connect two (or more) different page requests to the same user session is via a
19   cookie. A user wishing to browse the catalog would quickly be driven away after being
20   badgered multiple times with the state selector. Online sales would quickly drop toward
21   zero.
22           50.     If that were not bad enough, Honey Baked California also requests,
23   “Second, that Honey Baked USA make the state selector apply to the entire National
24   Website, i.e. not just shipping.honeybaked.com, but also to www.honeybaked.com,
25   pickup.honeybaked.com, locator.honeybaked.com, and any other subdomain of that
26   site that it may create.” Id., Page.ID 2034. No ecommerce site I have ever seen operates
27   in the manner that Honey Baked California suggests. It is wrong to ask the user for
28   personal information the moment the user arrives and before allowing the user to gather

     DECLARATION OF JONATHAN HOCHMAN                                                 - 17 -
Case 8:19-cv-01528-JVS-DFM Document 119 Filed 07/20/20 Page 19 of 20 Page ID
                                 #:2291

 1   information about the brand “from a distance.” A user wants to get to know the brand
 2   before giving personal information. Once the user decides to shop, the state selector is
 3   presented and a rationale is given, “Product selection may vary by state.” This
 4   statement, which I crafted in cooperation with Honey Baked USA, is important because
 5   it tells the user why HBH needs to know their state of residence. Asking questions
 6   prematurely, without any good reason, would be off-putting and drive prospective
 7   customers away.
 8         51.    The process of bringing Honey Baked USA’s website into compliance
 9   with the proposed preliminary injunction would likely take many months of
10   development and testing, with high costs. Such a change could not be completed before
11   the 2020 Christmas shopping season. The proposed changes are major, equivalent to a
12   full website redesign and re-architecture of the website’s technology. If cookies could
13   not be used, the user experience would be unacceptable unless an entirely different
14   approach to ecommerce were developed, such as an AJAX (asynchronous JavaScript
15   and XML) catalog that avoided loading a new page each time the user clicked a link.
16   Such architecture is atypical, expensive, and not recommended for a merchant like
17   Honey Baked Ham.
18         52.    The state selector has a real cost in terms of lost business opportunity.
19   Sometimes this cost is described as “friction.” To put this in perspective, the state
20   selector was shown 1,766,510 visitor sessions on www.honeybaked.com from
21   February 16, 2020 – June 27, 2020 involved the state selector. On at least 145,039
22   occasions (8%) the user clicked the “X” in the corner of the selector to dismiss the
23   module. Because the user declined to answer the state selector question, they were not
24   directed to the online catalog. Every question asked of the user exhausts their patience,
25   increases attrition, and risks losing sales. To minimize friction, the state selector should
26   be used sparingly. It can be used when necessary, but redundant use should be avoided.
27

28

     DECLARATION OF JONATHAN HOCHMAN                                                  - 18 -
Case 8:19-cv-01528-JVS-DFM Document 119 Filed 07/20/20 Page 20 of 20 Page ID
                                 #:2292

 1         Executed this 20 day of July, 2020.
 2

 3                                               Jonathan Hochman
 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16
17

18

19
20

21

22

23

24

25

26

27

28

     DECLARATION OF JONATHAN HOCHMAN                                      - 19 -
